Citation Nr: 0731167	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-38 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 decision of the RO in Houston, Texas.

In August 2007, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board (travel Board hearing).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

A preliminary review of the file indicates additional 
development is necessary to provide a sufficient evidentiary 
basis upon which to evaluate the veteran's claim for service 
connection for depressive disorder.  Specifically, as pointed 
out during his recent travel Board hearing, it appears that 
several of his VA and private treatment records have not been 
obtained and that only a portion of the documents pertaining 
to his disability award from the Social Security 
Administration (SSA) have been associated with his claims 
file.  These records are relevant to his claim, and VA must 
assist him in obtaining them.  See 38 U.S.C.A. § 5103A(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(1) & (2) 
(2007) (VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.)  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Presently, the record contains four pages of VA outpatient 
treatment records dated from June 2002 to May 2003 from the 
VA Medical Center (VAMC) in Beaumont, Texas.  But during his 
August 2007 hearing the veteran testified that he has since 
received additional treatment at this VAMC, and these more 
recently dated records are not on file.  Nor does it appear 
efforts were made to obtain them.  


VA has a duty to request these records, as well as any other 
VAMC records pertaining to the veteran's treatment for his 
claimed disability.  See 38 C.F.R. § 3.159(c)(2) & (3).

Also of record is the report of a September 2004 VA 
examination.  This report details the history of the 
veteran's psychiatric treatment, including outpatient 
treatment through the Mental Health and Mental Retardation 
Authority in Orange, Texas, from the late 1980s to early 
1990s; inpatient treatment in Beaumont, Texas, in 1990; 
private treatment with a psychiatrist in Baytown, Texas, in 
the mid-1990s; hospitalization in Lake Charles, Louisiana, in 
1998; inpatient treatment in Lake Charles, Louisiana, in 
2000; and treatment from a family physician in Orange, Texas, 
in early 2000.  While VA also has a duty to make reasonable 
efforts to obtain these treatment records, which are not held 
by a Federal agency, the veteran must provide the addresses 
of these facilities, the condition or conditions for which 
treatment was provided, and the dates of the treatment.  
See 38 C.F.R. 3.159(c)(1)(i) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from non-Federal agency or department custodians).

Finally, the record reflects the veteran was awarded 
disability benefits by the SSA in 2002.  The RO obtained what 
appears to be a single-page excerpt (entitled "Evaluation of 
the Evidence") from a four-page document pertaining to 
his SSA claim.  The RO also procured a document noting he 
began receiving SSA benefits in November 2002.  However, the 
record does not contain a copy of the medical examination 
conducted by the SSA (if there was one), and it is unclear 
from the available documents whether the veteran was awarded 
SSA benefits due to a psychiatric condition, as opposed to 
any of his numerous other medical issues.  Once again, VA has 
a duty to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  38 
C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the veteran to provide the names, 
addresses and approximate dates of 
treatment of all mental health care 
providers, both VA and non-VA, who have 
treated him for depressive disorder or 
other mental illness.  This includes, but 
is not limited to, any outpatient 
treatment records at the Beaumont VAMC and 
the 
non-VA care providers cited in the 
September 2004 VA examination report.  
With any necessary authorization, request 
copies of all indicated records that were 
not previously obtained and associate them 
with the claims file for consideration.  

2.  Request copies of all records compiled 
by the SSA in conjunction with its 
decision granting the veteran disability 
benefits and associate them with the 
claims file.

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If his claim is not granted to 
his satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



